        Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


Jason Field,                              §
                                          §
                                          §
               Plaintiff,                 §
                                          §
v.                                        §        Civil Action No. 5:19-cv-00559
                                          §
                                          §
Vital Recovery Services, LLC and          §
Audi Financial Services,                  §
                                          §
                                          §
               Defendants.                §
                                          §

                                   COMPLAINT

      Jason Field (“Plaintiff” or “Field”), by and through undersigned counsel,

files this Complaint against Vital Recovery Services, LLC and Audi Financial

Services (“Defendants”), and in support thereof, states as follows:

                                   INTRODUCTION

1.    This Complaint alleges that Defendants violated the Federal Debt

      Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; the Texas

      Debt Collection Practices Act, Tex. Fin. Code § 392 et seq. (“TDCPA”); and

      the Deceptive Trade Practices-Consumer Protection Act (“DTPA”), Tex.

      Bus. & Com. Code § 17.41 et seq., in pursuing Plaintiff for a false,

      deceptive, and misleading debt arising from an auto-loan account.




                                       1! of !11
       Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 2 of 11



2.   Plaintiff asserts that each Defendant violated the FDCPA, TDCPA, and

     DTPA by making varying misrepresentations regarding the balance owed the

     auto-loan, including a misrepresentation that Plaintiff owes $2,391.69.

3.   In addition, pursuant to section 392.404 of the TDCPA, a violation of the

     TDCPA is a violation the “deceptive trade practice under Subchapter E,

     Chapter 17, Business Commerce Code, and is actionable under that

     subchapter.”

4.   At all times relevant, each Defendant attempted to collect a financial

     obligation that was used primarily for personal, family or household

     purposes and was therefore a “debt(s)” and and a “consumer debt” as those

     terms are defined by 15 U.S.C. §1692a(5) and Tex. Fin. Code § 392.001(2).

5.   Plaintiff makes these allegations on information and belief, with the

     exception of those allegations that pertain to Plaintiff, or to Plaintiff’s

     counsel, which Plaintiff alleges on personal knowledge.

6.   While many violations are described below with specificity, this Complaint

     alleges violations of the statutes cited in their entirety.

7.   Unless otherwise stated, all the conduct engaged in by each Defendant took

     place in state of Texas.

8.   Each Defendant committed each of these violations knowingly, willfully,

     and intentionally, and each Defendant did not maintain procedures

     reasonably adapted to avoid any such violation.

                                       2! of !11
       Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 3 of 11



9.    All violations alleged herein are material violations of the FDCPA and

      TDCPA as these violations would limit the ability of a hypothetical least

      sophisticated debtor to make an intelligent choice as to the alleged debt and

      actions that should be taken to resolve the alleged debt.

10.   Unless otherwise indicated, the use of each Defendant’s name in this

      Complaint includes all the agents, employees, officers, members, directors,

      heirs, successors, assigns, principals, trustees, sureties, subrogees,

      representatives, and insurers of each Defendant named.

11.   Through this Complaint, Plaintiff does not allege that any state court

      judgment was entered against anyone in error, and each Plaintiff does not

      seek to reverse or modify any judgment of any state court.

12.   This action seeks declaratory, compensatory, actual, statutory, and punitive

      damages, and costs and reasonable attorney’s fees for Plaintiff against each

      Defendant for their negligent, willful, and knowing violations of the

      FDCPA, TDCPA, and the DTPA.

                            JURISDICTION AND VENUE

13.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 and 15 U.S.C.

      § 1692(k).

14.   Jurisdiction for related state law claims is proper pursuant to 28 U.S.C. §

      1361, as the claims are so related that they form part of the same case or

      controversy under Article III of the United States Constitution.

                                      3! of !11
        Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 4 of 11



15.   Venue is proper pursuant to 28 U.S.C. § 1391 as all the events and omissions

      giving rise to each Plaintiff’s claims occurred here.

16.   Each Defendant is subject to the Court’s personal jurisdiction.

17.   Plaintiff is informed and believes and thereon alleges that all acts of

      corporate employees as hereinafter alleged were authorized or ratified by an

      officer, director or managing agent of the corporate employer.

18.   Plaintiff is informed and believes and on that basis alleges that at all times

      mentioned herein each Defendant was the principal, agent (actual or

      ostensible) or employee and, in acting as such principal, or within the course

      and scope of such employment or agency, took some part in the acts and

      omissions hereinafter set forth by reason of which each Defendant is liable

      to Plaintiff or the relief prayed for herein.

                                       PARTIES
19.   Plaintiff is a natural person who, at the time of the conduct giving rise to this

      action resided in the State of Texas, from whom a debt collector sought to

      collect a consumer debt which was alleged to be due.

20.   Plaintiff is a “consumer” as that term is defined by Tex. Fin. Code §

      392.001(1); and Tex. Bus. & Comm. Code § 17.45(4).

21.   Defendant Vital Recovery Services, LLC (“Vital Recovery”) is a third-party

      debt collector, headquartered in Peachtree, Georgia, that does business in

      Texas. Vital Recovery can be served at the following address: Vital

                                        4! of !11
       Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 5 of 11



      Recovery Services, LLC, c/o/ Registered Agent Solutions, Corporation

      Service Company dba CSC - Lawyers Incorporating Service Company, 211

      E. 7th Street, Suite 620, Austin, TX 78701-3218 USA .

22.   Defendant Audi Financial Services (“Audi Financial”) is an original creditor

      who provides auto-loan in Texas and headquartered in Libertyville, IL.

23.   Each Defendant is a person who used an instrumentality of interstate

      commerce or the mail in a business the principal purpose of which is the

      collection of debts, or who regularly collects or attempts to collect, directly

      or indirectly, debts owed or due or asserted to be owed or due another and is

      therefore a debt collector as that phrase is defined by 15 U.S.C. § 1692a(6)

      and Tex. Fin. Code 392.001(6), and a “third-party debt collector” as that

      term is defined by Tex. Fin. Code § 392.001(7).

24.   Each Defendant is a “person” as defined by Tex. Bus. & Comm. Code §

      17.45(3).

                             FACTUAL ALLEGATIONS
25.   On or about June, 18, 2014, Plaintiff entered into a contract for the purchase

      of a 2011 Audi A6 (the “Vehicle”) for $39,622.23, financed through Audi

      Financial.

26.   Along with the purchase of the Vehicle, Plaintiff purchased GAP Plus

      insurance with JM&A Group (GAP Agreement #: J00023203712), which is




                                      5! of !11
       Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 6 of 11



      insurance to pay for the difference between the loan and car value in the

      event of a loss.

27.   After 72 payments on the loan, on or about April 23, 2018, Plaintiff was in a

      collision and filed a claim under his GAP Plus insurance.

28.   After all insurance settlements and adjustments we made on his loan, Field

      had a remaining GAP amount of $2,676.76 remaining on his loan.

29.   On June 12, 2018, he received a letter from his GAP insurance provider,

      JM&A Group, notifying him that it was crediting $2,676.76 to his “financial

      institution to [his] outstanding balance.”

30.   Over a year later, after no communication from Audi Financial, on March 5,

      2019, he received a debt collection letter (the “Letter”) from Vital Recovery

      requesting payment of $1,793.77, claimed to be only “75% to [his] entire

      account balance” of $2,391.69.

31.   The Letter referenced Plaintiff’s supposed tax refunds as a source for

      payment: “We hope you’ll be among those who have already or will receive

      a tax refund this year.”

32.   Between June 12, 2018, the last payment on his account, and March 5, 2019,

      the date of the debt-collection letter, Plaintiff received no bills, no

      statements, and no contact on his account from Audi Financial.

33.   The Letter identified the original creditor as “Audi Financial Services” but

      requested payment be made to “Vital Recovery Services, LLC.”

                                       6! of !11
        Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 7 of 11



34.   Plaintiff, a former veteran, suffers from severe post traumatic stress disorder.

35.   The receipt of a debt collection letters over a year after his account was fully

      paid has triggered his post traumatic stress disorder, caused extra stress,

      aggravation, and strife in his life, including causing arguments with his wife.

      The experience has caused extreme emotional distress in his daily life and

      causes him anxiety every time he has to expend time and effort to discuss

      the Letter.

36.   Plaintiff contacted Audi Financial Services about the fact that it did not send

      him a bill for over a year and then after a year sent Plaintiff a bill. Plaintiff

      expressed that is a deceptive trade practice to send him a bill after over a

      year.

37.   Plaintiff believes that Audi Financial Services sold the bill to third-party debt

      collector Vital Recovery.

38.   Given that Plaintiff received a letter from his GAP insurance notifying him

      that all outstanding amounts owed on his Vehicle account was paid, the

      collection of any alleged remaining balance is false, deceptive, and

      misleading.

39.   Each Defendant thus unlawfully used a false, deceptive, and misleading

      representation in the collection of a debt.




                                       7! of !11
         Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 8 of 11



                                 COUNT I
      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT (FDPCA)
                          15 U.S.C. § 1692 ET SEQ.

40.    Plaintiff incorporates the foregoing paragraphs of this Complaint as though

       fully set forth herein.

41.    15 U.S.C. § 1692 et seq. of the FDCPA regulates the duties and conduct of

       debt collectors in their attempt to collect debts from debtors.

42.    Prohibited acts or conduct include, but are not limited to the use of false,

       deceptive, or misleading representations in connection with the collection of

       a debt. 15 U.S.C 1692e.

43.    Each Defendant’s violations was not just negligent, but willful in that each

       Defendant had knowledge Plaintiff did not owe the amount sought.

44.    As a result of each and every violation of the FDCPA, Plaintiff is entitled to

       actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

       amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

       reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)

       from each Defendant.

                                 COUNT II
         VIOLATION OF THE TEXAS DEBT COLLECTION PRACTICES ACT
                       TEX. FIN. CODE § 392-392.404
                        (AGAINST ALL DEFENDANTS)

45.    Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully stated herein.


                                        8! of !11
        Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 9 of 11



46.   Tex. Fin. Code §§ 392-392.404 regulates the conduct of debt collectors

      collecting debts in the state of Texas.

47.   The foregoing acts and omissions constitute numerous and multiple

      violations of the TDCPA, including, but not limited to the following: each

      Defendant made unlawful misrepresentations in collection of a debt. Each

      Defendant also violated Tex. Fin. Code § 392.303 prohibition against using

      unfair or unconscionable means in collecting a debt.

48.   As a result of each and every violation of the DCPA, Plaintiff is entitled to

      actual damages pursuant to Tex. Fin. Code § 392.403(a)(2); statutory damages

      of not less than $100 for each violation pursuant to Tex. Fin. Code §

      392.403(e); and attorney’s fees and costs pursuant to Tex. Fin. Code §

      392.403(b).

                               COUNT III
           VIOLATION OF THE DECEPTIVE TRADE PRACTICES ACT
                  TEX. BUS. & COM. CODE § 17.41 ET SEQ
                       (AGAINST ALL DEFENDANTS)

49.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

50.   Pursuant to Tex. Fin. Code § 392.404(a), a violation of the TDCPA is a

      deceptive trade practice act under Subchapter E, Chapter 17, Business &

      Commerce Code, and is actionable under that subchapter.




                                        9! of !11
       Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 10 of 11



51.   As a result, Plaintiff is entitled to all relief and damages available under the

      DTPA.

                               REQUEST FOR JURY TRIAL
52.   Pursuant to the Seventh Amendment to the Constitution of the United States

      of America, Plaintiff is entitled to, and demand, a trial be jury.

                                 PRAYER FOR RELIEF
      Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the

following relief against each Defendant:

      1. Actual damages;

      2. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

         1692k(a)(2);

      3. Statutory damages of at least $100 for each and every violation of the

         Texas Debt Collection Act pursuant to Tex. Fin. Code § 392.403(e);

      4. Exemplary damages pursuant to the common law claim of unreasonable

         collection efforts;

      5. An award of costs of litigation and reasonable attorney’s fees to counsel

         for Plaintiff pursuant to 15 U.S.C. § 1692k(a)(3) and Tex. Fin. Code §

         392.403(b);

      6. Exemplary damages pursuant to the common law of Texas, see, e.g.

         Waterfield Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex.

         App. 1996); and


                                       ! of !11
                                        10
      Case 5:19-cv-00559-DAE Document 1 Filed 05/24/19 Page 11 of 11



     7. Any other relief the Court may deem just and proper.




Dated: May 24, 2019                       Respectfully submitted,

                                      By: /s/ Ramona V. Ladwig
                                          Ramona V. Ladwig
                                          State Bar No. 24092659
                                          HYDE & SWIGART
                                          1910 Pacific Ave, Suite 14155
                                          Dallas, TX 75201
                                          Phone: (952) 225-5333
                                          Fax: (800) 635-6425
                                          ramona@westcoastlitigation.com

                                          Attorneys for Plaintiff
                                          Jason Field




                                   ! of 11
                                    11  !
